Citation Nr: 0615939	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  99-00 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability secondary to service-connected residuals of a left 
ankle fracture or left knee disability.  

2.  Entitlement to service connection for degenerative disc 
disease at L3-4, status post laminectomy and diskectomy 
secondary to service-connected residuals of a left ankle 
fracture or left knee disability.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1978 to July 
1979.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an October 1998 decision by 
the RO which denied entitlement to TDIU and a May 1999 
decision that denied service connection for a low back and 
left hip disability secondary to the service-connected left 
ankle disability.  In March 2002, a hearing was held in 
Washington DC before the undersigned member of the Board.  
The Board remanded the appeal for additional development in 
August 2003 and May 2005.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  A left hip disability was not present in service or until 
many years thereafter, and there is no competent evidence 
that any current left hip disability is causally or 
etiologically related to, or aggravated by a service-
connected disability.  

3.  A low back disability, including degenerative disc 
disease of the lumbar spine was not present in service or 
until many years thereafter, and there is no competent 
evidence that any current low back disability is causally or 
etiologically related to, or aggravated by a service-
connected disability.  

4.  The veteran's service-connected disabilities include 
residuals of a left ankle fracture, rated 20 percent 
disabling, and a left knee disability, rated 10 percent 
disabling.  

5.  The veteran has a high school diploma and has 
occupational experience as a laborer; he reportedly last 
worked full-time in 1998.  

6.  The veteran's service-connected disabilities are not 
shown to preclude him from securing and following 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The veteran does not have a left hip disability due to 
disease or injury which was incurred in or aggravated by 
service, and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2005).  

2.  The veteran does not have a low back disability, 
including degenerative disc disease at L3-4, status post 
laminectomy and diskectomy, due to disease or injury which 
was incurred in or aggravated by service, and it is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2005).  

3.  The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

In this case, the August 2003 Board remand and a subsequent 
letter dated in February 2004, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter was not sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claim was readjudicated, and 
supplemental statements of the case were promulgated in 
October 2004 and December 2005.  The veteran was notified of 
the evidence that was needed to substantiate his claims and 
that VA would assist him in obtaining evidence, but that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claims and to submit any evidence in his 
possession to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The veteran's service 
medical records and all VA and private medical records 
identified by the veteran have been obtained and associated 
with the claims file.  There is no indication in the record 
that any additional evidence relevant to the issues to be 
decided herein is available and not part of the claims file.  
The veteran was also afforded a VA examination for the 
specific purpose of determining the nature and etiology of 
his low back and left hip disabilities.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2005).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Low Back & Left Hip

Concerning the claims of service connection for degenerative 
disc disease of the lumbar spine and a left hip disability, 
the veteran does not claim nor does the evidence of record 
show any complaints, treatment, abnormalities, or diagnosis 
for either disability in service or until many years after 
discharge from service.  Rather, the veteran contends that 
his low back and left hip disabilities were caused by his 
service-connected left ankle and left knee disabilities.  

At the personal hearing in March 2002, the veteran testified 
that a private doctor related his low back and left hip 
disabilities to his left ankle and left knee disabilities, 
and that the evidence of record included a statement to that 
effect.  
(T pg 23).  He also claimed that several VA doctors have 
concurred with that opinion.  (T pg. 25).  He testified that 
he has had chronic low back and left hip problems for many 
years, and that he was treated and prescribed pain medication 
for his back problems by VA since before he injured his back 
at work in 1996.  (T pg. 28-29).  

Regarding the veteran's testimony, the Board notes that 
contrary to his assertions that he had chronic low back and 
left hip problems for many years prior to his industrial 
accident in 1996, the service medical records as well as all 
VA and private medical reports of record prior to March 1996, 
fail to demonstrate a single complaint of a back or left hip 
problem.  Private clinical notes from 1993 to 1996 show that 
the veteran was first treated for acute low back strain after 
lifting boxes at work in March 1996, and that he was 
prescribed medication.  Although the report indicated that he 
was told to return for follow-up a week later, the records do 
not show that he keep the appointment.  The veteran was next 
seen on June 7, 1996, at which time he made no mention of any 
back problems and said that he had been working steady.  
Other than the single incident of back strain in March 1996, 
the medical evidence does not show any complaints, treatment, 
or diagnosis for any back or left hip problems, and no 
evidence that he was ever prescribed medication by VA for any 
such problems prior to his industrial accident in June 1996.  
In fact, when seen by a private orthopedic surgeon in 
February 1997, the veteran stated that his back problems 
started with the injury at work in 1996.  (See Dr. R. K. 
Arora February 1997 letter).  

The letter from Dr. Arora indicated that the veteran reported 
that he injured his back lifting boxes at work on June 12, 
1996.  He said that he continued to work, but the pain 
persisted and he went to his family physician who placed him 
on bed rest for three weeks.  The veteran denied any prior 
injury to his back or any history of significant illness.  At 
this point, it should be noted that the veteran reported the 
same history concerning his back problems on numerous other 
medical reports of record and until recently, denied any 
prior history of any low back or left hip problems.  The 
evidentiary record shows that the veteran was treated by 
another orthopedic surgeon (Dr. M. Cecil) and received 
chiropractic care and physical therapy subsequent to June 
1996, with no improvement in his symptoms.  An MRI of the 
veteran's spine in December 1996 revealed lateral disc 
herniation at L3-4 and L4-5 on the left.  A lumbar myelogram 
with post-myelographic CT scan revealed mild development of 
congenital spinal stenosis with a small left lateral 
foraminal and extra-foraminal disc herniation at L3-4 with 
minimal enlargement of L3 nerve root.  (See Dr. Arora's June 
1997 letter).  Additional private records showed that the 
veteran underwent decompressive lumbar hemilaminectomy and 
diskectomy at the L3-4 level without complication in June 
1998.  

As to the veteran's assertions that he has submitted a nexus 
opinion from a private doctor, the Board notes that the 
letter he referred to does not specifically relate a current 
low back or left hip disabilities to any service-connected 
disability.  The letter in question, dated in September 1998, 
related his left knee disability to his left ankle injury, 
and only states that the body works as a whole and therefore 
the altered joint biomechanics of the ankle will be 
transferred to the knee, hip, and subsequently the back.  To 
the extent that this opinion suggests a possible nexus, the 
Board finds it to be of little probative value.  The opinion 
is general in nature, and provides no discussion of 
significant aspects of the veteran's post-service history 
including the veteran's significant post-service back injury.  
The evidentiary record also includes numerous VA and private 
medical reports and letters showing treatment for chronic 
back problems and reflex sympathetic dystrophy from 1996 to 
the present.  However, none of the reports or letters even 
remotely suggested an etiological relationship between his 
current low back and left hip disabilities and a service 
connected disability.  

The veteran was examined by VA on at least two occasions 
(April 2003 and July 2005), during the pendency of this 
appeal to determine the nature and etiology of his current 
low back and left hip disabilities.  The examiner reviewed 
the entire claims file and opined, in essence, that there was 
no relationship between the veteran's current low back or 
left hip disabilities and his service-connected left ankle or 
left knee disabilities.  The Board recognizes that the 
opinions were somewhat brief in that they did not elaborate 
on the question of aggravation by the service-connected left 
ankle and knee disabilities.  However, the opinions were in 
response to the Board's inquiry regarding this aspect of the 
veteran's claims, and the Board is satisfied that the 
opinions were adequate as the examiner stated specifically 
that the left hip and low back disabilities were not related 
to the left ankle or left knee disabilities and that they 
were directly related to the industrial accident and 
subsequent back surgery.  

In this case, the veteran has not presented any competent 
medical evidence that his current low back and left hip 
disabilities are related to or aggravated by his service-
connected left ankle and/or left knee disabilities.  The 
veteran, as a layperson, is not competent to provide an 
opinion regarding medical causation or the etiological 
relationship between any current low back or left hip 
disabilities and a service-connected disability.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, the evidence 
of record includes a medical opinion that there is no 
relationship between the veteran's low back and left hip 
disabilities and his service-connected left ankle and left 
knee disabilities.  

Inasmuch as there is no evidence of a low back or left hip 
disability in service or within one year of discharge from 
service, and no competent evidence has been presented to show 
a causal connection between any current low back or left hip 
disability and a service-connected disability, the Board 
finds no basis to grant service connection.  


TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2005).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In the instant case, the veteran does not meet the schedular 
criteria for a total disability rating based on individual 
unemployability.  Since the veteran does not have a single 
disability ratable at 40 percent or more or a combined rating 
of 70 percent or more, he does not meet the threshold 
requirements for the requested benefit.  

Additionally, the Board finds that the record does not 
present any unusual factors that might serve as a predicate 
for a finding of unemployability.  The veteran has a high 
school education and has occupational experience as a 
laborer.  He has not been hospitalized for his left knee or 
left ankle disability since service, nor is there any 
competent evidence that the two disabilities, alone cause 
marked interference with employment.  While the evidentiary 
record includes several medical opinions to the effect that 
the veteran is unable to work, all of the opinions attribute 
his unemployability primarily to his back disability as well 
as several other nonservice-connected disabilities.  There is 
no competent evidence that the veteran's service-connected 
left ankle and left knee disabilities, alone, renders him 
unemployable.  The evidentiary record shows that the veteran 
was employed full-time until he sustained a low back injury 
at work in 1996.  Since that time, he developed additional 
problems affecting his left hip and upper extremities, 
including left reflex sympathetic dystrophy, which have 
significantly impaired his ability to ambulate or to engage 
in repetitive movements involving his back.  Some of the 
additional disabilities, i.e. left reflex sympathetic 
dystrophy, have been diagnosed by several doctors as related 
to the low back injury and subsequent surgery.  Prior to the 
industrial accident, the evidentiary record showed few 
complaints or problems affecting the left ankle or left knee.  
(See September 1998 Physical Therapy note, and February 1999 
letters from Dr. Cecil and chiropractor N. P. Simionides).  

Accordingly, the Board finds that the evidence does not 
demonstrate that his service-connected left ankle and left 
knee disabilities, when considered in association with his 
education and occupational background, renders him unable to 
secure or follow a substantially gainful employment.  




ORDER

Service connection for a left hip disability secondary to 
service-connected residuals of a left ankle fracture or left 
knee disability, is denied.  

Service connection for degenerative disc disease at L3-4, 
status post laminectomy and diskectomy secondary to service-
connected residuals of a left ankle fracture or left knee 
disability, is denied.  

Entitlement to TDIU is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


